Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/831,202 filed on 06/02/2022.
            Claims 1-20 are pending in the application.

Priority
3. Acknowledgment is made of Applicant's claim for domestic priority to Application which is a CON of 16/678,926 11/08/2019  PAT 11,381658.

Information Disclosure Statement
4.   The information disclosure statement (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
         Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
       Claims 1-20 of present Application No. 17/831,202 (hereinafter as “202 claim”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,381,658 of Application No. 16/678,926 (hereinafter as “658 claim”). 

     Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the instant application are merely obvious variations of the claims in the Patent No. 11,381,658 (hereinafter as “658 claim”) as outlined in the table below:

202 Claim 1
658 claim 5
Claim 1: A mobile communication device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 





coordinating assignment of each operational profile of a pool of operational profiles so as to prevent simultaneous use of a same operational profile by more than one device of a plurality of devices at a same time, 

the coordinating comprising: assigning a first operational profile of the pool of operational profiles to a first device of the plurality of devices; 




and assigning a second, different, operational profile of the pool of operational profiles to a second device of the plurality of devices, 





the first device being a separate device from the second device, and the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile; 

facilitating first provision of the first operational profile on the first device, the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile; 

and facilitating second provision of the second operational profile on the second device.
Claim 5:  A mobile communication device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving, from a server, a list of a plurality of operational profiles forming a pool that is to be shared by a plurality of devices; 

coordinating assignment of each operational profile of the pool so as to prevent simultaneous use of a same operational profile by more than one device of the plurality of devices at a same time, 

the coordinating comprising: assigning a first operational profile of the plurality of operational profiles to a first device of the plurality of devices, 
the first operational profile being a master operational profile having a higher level of privileges; 

and assigning a second, different, operational profile of the plurality of operational profiles to a second device of the plurality of devices, 
the second operational profile being a slave operational profile having a lower level of privileges,

 the first device being a separate device from the second device, and the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile; 

facilitating first provision of the first operational profile on the first device, the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile; 

and facilitating second provision of the second operational profile on the second device.


    ‘202 Claim 1 is merely a broader version of ‘658 claim 5. ‘658 claim 5 recites the similar limitations in ‘202 claim 1. It would have been obvious to broaden ‘658 claim 5 because omitting the limitation is obvious variation. However, 658 Claim 5 further recites “receiving, from a server, a list of a plurality of operational profiles forming a pool that is to be shared by a plurality of devices; the first operational profile being a master operational profile having a higher level of privileges; the second operational profile being a slave operational profile having a lower level of privileges,” which are not recited in ‘202 claim 1. Thus, it would have been obvious to broaden ‘658 patent claim 5 because omitting the limitation is obvious variation. 

202 Claim 13
658 claim 17
Claim 13: A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system of a mobile communication device including a processor, facilitate performance of operations, the operations comprising: 

receiving,


a list of a plurality of operational profiles that are to be shared by a plurality of IoT devices; 




and coordinating assignment of each operational profile of the plurality of operational profiles so as to prevent simultaneous use of a same operational profile by more than one IoT device of the plurality of IoT devices at a same time, 

the coordinating comprising: providing, based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices, a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices, 




the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile; and providing, based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices, a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices, 




the first IoT device being a separate device from the second IoT device, 





and the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile.
Claim 17: A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system of a mobile communication device including a processor, facilitate performance of operations, the operations comprising: 
receiving, from a server that is part of a communications network operated by a network provider, 
a list of a plurality of operational profiles forming a pool, 
each operational profile being assigned to a different Internet of Things (IoT) device of a plurality of IoT devices; 


and coordinating assignment of each operational profile of the pool so as to prevent simultaneous use of a same operational profile by more than one IoT device of the plurality of IoT devices at a same time, 

the coordinating comprising: providing, based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices, a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices, 

the first operational profile having a first level of privileges, 

the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile; and providing, based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices, a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices, 

the second operational profile having a second level of privileges, 

the first IoT device being a separate device from the second IoT device, 
the first level of privileges being higher than the second level of privileges, 

and the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile.

   
       ‘202 Claim 13 is merely a broader version of ‘658 claim 17. ‘658 claim 17 recites the similar limitations in ‘202 claim 13. It would have been obvious to broaden ‘658 claim 17 because omitting the limitation is obvious variation. However, 658 Claim 17 further recites “receiving, from a server that is part of a communications network operated by a network provider; each operational profile being assigned to a different Internet of Things (IoT) device of a plurality of IoT devices; the first operational profile having a first level of privileges, the second operational profile having a second level of privileges, the first level of privileges being higher than the second level of privileges,” which are not recited in ‘202 claim 13. Thus, it would have been obvious to broaden ‘658 patent claim 17 because omitting the limitation is obvious variation. 

     
202 Claim 17
658 claim 1
Claim 17: A method comprising: receiving, by a processing system of a mobile communication device including a processor, a list identifying a plurality of operational profiles that are to be shared by a plurality of Internet of Things (IoT) devices; and coordinating assignment, by the processing system, of each operational profile of the plurality of operational profiles so as to prevent simultaneous use of a same operational profile by more than one IoT device of the plurality of IoT devices at a same time, 

the coordinating comprising: providing, by the processing system, based upon the list, a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices, the providing of the first operational profile enabling use by the first IoT device of the first operational profile, 


the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile; 


and providing, by the processing system, based upon the list, a second operational profile of the plurality of operational profiles to the first IoT device, the providing of the second operational profile enabling the first IoT device to send to a second IoT device the second operational profile for use by the second IoT device, 






the first IoT device being a separate device from the second IoT device, and the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile.
Claim1: A method, comprising: 
receiving from a server, by a processing system of a mobile communication device including a processor, a list identifying a plurality of operational profiles, forming a pool, that are to be shared by a plurality of Internet of Things (IoT) devices; and coordinating assignment, by the processing system, of each operational profile of the pool so as to prevent simultaneous use of a same operational profile by more than one IoT device of the plurality of IoT devices at a same time, 

the coordinating comprising: providing by 
the processing system, based upon the list, a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices, the providing of the first operational profile enabling use by the first IoT device of the first operational profile, 
the first operational profile having a first level of privileges, 
the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile; 


and providing by the processing system, based upon the list, a second operational profile of the plurality of operational profiles to the first IoT device, the providing of the second operational profile enabling the first IoT device to send to a second IoT device the second operational profile for use by the second IoT device, 

the second operational profile having a second level of privileges, the first level of privileges being higher than the second level of privileges, 

the first IoT device being a separate device from the second IoT device, and the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile.


    ‘202 Claim 11 is merely a broader version of ‘658 claim 1. ‘658 claim 1 recites the similar limitations in ‘202 claim 17. It would have been obvious to broaden ‘658 claim 1 because omitting the limitation is obvious variation. However, 658 Claim 1 further recites “receiving, from a server, the first operational profile having a first level of privileges, the second operational profile having a second level of privileges, the first level of privileges being higher than the second level of privileges,” which are not recited in ‘202 claim 17. Thus, it would have been obvious to broaden ‘658 patent claim 1 because omitting the limitation is obvious variation.
       Instant Application Claims 2-3 recite substantially the same limitation as the patented claim 6 of U.S. Patent No. 11,381,658, therefore the application claims 2-3 are anticipated by the patented claim 6.

      Instant Application Claim 4 recite substantially the same limitation as the patented claim 7 of U.S. Patent No. 11,381,658, therefore the application claim 4 is anticipated by the patented claim 7.

         Instant Application Claims 5-12 recite substantially the same limitation as the patented claims 9-16 of U.S. Patent No. 11,381,658, therefore the application claims 5-12 are anticipated by the patented claims 9-16.

      Instant Application Claims 14-16 recite substantially the same limitation as the patented claims 18-20 of U.S. Patent No. 11,381,658, therefore the application claims 14-16 are anticipated by the patented claims 18-20.

     Instant Application Claims 18-19 recite substantially the same limitation as the patented claims 2-3 of U.S. Patent No. 11,381,658, therefore the application claims 18-19 are anticipated by the patented claims 2-3.

   Instant Application Claim 20 recite substantially the same limitation as the patented claim 20 of U.S. Patent No. 11,381,658, therefore the application claim 20 is anticipated by the patented claim 20.
Allowable Subject Matter
6.    Claims 1-20 allowed over prior art.

                                           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    McCann et al., US 10965757 B2, a vehicle includes a plurality of network controllers, a WI-FI wireless local area network (WLAN) over which at least a first network controller and a second network controller of the plurality of network controllers are to communicate.
-   Bruner et al. US 20160174069 A1, Pools of cellular devices share same provisioning profiles for cellular (over-the-air) provisioning connectivity.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459